Detailed Office Action
The communication dated 9/3/2021 has been entered and fully considered.
Claim 1 has been amended.  Claims 1-12 are pending with claims 10-12 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/3/2021is acknowledged.
Response to Amendment and Argument
In light of amendment the 112 rejections have been withdrawn.
In light of amendment the Examiner withdraws the arguments that a predetermined amount of moisture addition could be zero moisture addition.  The Examiner also withdraws the argument that the moisture in the air of the production plant would remoisten the film.  This is because amended claim one requires remoistening at a remoistening device.   However, the Examiner maintains the rejection as ROUSSEAU teaches a coating unit [0034].  The coating unit supplies a liquid which rewets the sheet and therefore meets the claims.  The sheet is than dried again [0034].
	The MIKAMI reference is withdrawn from claim 1 and ROSSEAU is used alone as instant claim 1 no longer requires short/long wave infrared.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 already incorporates a remoistening after the main drying at a defined amount (predetermine).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2010/0124651 ROUSSEAU et al., hereinafter ROUSSEAU,
	As for claims 1, 7, and 9, ROUSSEAU disclose applying a nanocrystalline cellulose (nanofiber) via a headbox (10) to a conveyor belt (14) which moves in a conveying direction [Figure 1].  The nanocrstalline cellulose (nanofiber) is at less than 7% by weight in water [0011].  
7 grams cellulose * 1 ml/1.5 grams cellulose = 4.66 ml
93 grams water * ml/g water = 93 ml 
4.66 ml / (4.66 ml + 93 ml) = 4.78% volume cellulose fraction
The nanocrystalline cellulose is there present at less than 4.78 % nanocrystalline cellulose (fiber) by volume which overlaps with the claimed range.  The solvent used is water as water vapor is removed [0029]. 
	The slurry is pre-dried by a series of dryers (18) prior to being transferred to cylinder (24).  ROUSSEAU discloses that the heaters can be IR heaters [0021].  There is no limitation in the claim as to what can be considered pre-drying vs main drying.  Therefore the Examiner interprets pre-drying as drying on belt (14) prior to belt (22) and main drying to be when both belt (22) and belt (16) are present.
The slurry is then dried on cylinder (24) the cylinder has multiple dryers (18) [Figure 1].  The dryers can be a combination of IR dryers and air impingement dryers.  ROUSSEAU explicitly discloses using a combination of dryers [claim 13].  Therefore both air impingement and IR dryers can be used in combination.  As such diffuse air into a region of the main drying and infrared heating elements will be present.  ROUSSEAU states that the heating elements can be controlled by controlling the heat emitted by the dryers [0029] and states that the temperature profile may be controlled [0031]. The Examiner interprets the teaching of controlling the temperature profile and heat emitted being controlled as suggesting each individual IR (18) heater must be independently controllable.  In the alternative it would be obvious to the person of ordinary skill in the art to have each individual dryer (18) be controllable.  The person of 
	The slurry is removed from the conveyor belt (14) before being treated further and transferred to fabric (26) [0027].
ROUSSEAU discloses coating (33) [0034].  The coating station will partially remoisten the film when applied before re-drying (37) [0034].  A coating device that supplies an aqueous solution can be considered a remoistening device.  The claim is not limited to the examples of a vapor/fog chamber at a predetermined humidity.  Further as a defined amount of coating composition is placed on a defined amount of film the amount of moisture supplied is defined.  The claim is not limited to the limitation of measuring the moisture content of the slurry to regulate/control the moisture content via the remoistening device.
As for claim 2, ROUSSEAU discloses the solvent used is water as water vapor is removed [0029].   
	As for claim 4, ROUSSEAU states that the fabric has a small amount of voids and the voids are smaller that the nanocrystals which have sizes 1-100 nm [0002].  It is the Examiners position that a fabric with voids smaller than 1-100 nm would be considered smooth.
Claim(s) 5 is rejected under 35 U.S.C. 103 as obvious over U.S. 2010/0124651 ROUSSEAU et al., hereinafter ROUSSEAU in view of U.S. 2016/0130757 MIKAMI, hereinafter MIKAMI.
As for claim 5, the cylinder (24) of ROUSSEAU heats the belt (14).  As the cylinder (24) of ROUSSEAU is heated the belt (14) is heated by the cylinder as the heat must pass through the belt to reach the slurry.  ROUSSEAU states that temperatures must be controlled but does not disclose the specific temperature needed.  MIKAMI discloses that nanocellulose slurries can be .

Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ROUSSEAU, as applied to claim 1 above, and further in view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claim 3, ROUSSEAU and MIKAMI teach the features as per above.  ROUSSEAU teaches that the nanocrystals/fibers are placed on the belt via a headbox [0011].  ROUSSEAU does not state that the headbox has a blade shape nozzle.  SMOOK discloses the structure of headboxes [pg. 231 Figure 16-7 and pg. 236 Figures 16-17-19].  Each of these pictures shows that headboxes have blade type nozzles.  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known headbox of SMOOK for the headbox of ROUSSEAU.  The person of ordinary skill in the art would be motivated to do so as the headbox of SMOOK allows for the adjusting of flow of suspension to belt speed [pg. 235 col. 2 par. 3 and pg. 237 col. 2 final paragraph]
As for claim 6, ROUSSEAU discloses heaters (18).  The heaters can be a combination of air impingement and IR heaters.  ROUSSEAU further discloses a water vapor evacuation unit to remove moisture (20) [0021].  ROUSSEAU fails to disclose that the air is enclosed in a housing.  

As for claim 8, SMOOK teaches that air supplied to a hood is dependent on the amount of water being evaporated.  A higher amount of water being evaporated will mean a high humidity.  Therefore at the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the air based on the relative humidity.  The person of ordinary skill in the art further recognized that higher speeds mean more water has to be evaporated to achieve the same dryness level.  Therefore the person of ordinary skill in the art would supply more air as required to remove the water.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748